                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

ORGANIZATION FOR BLACK
STRUGGLE, ET AL.,


                    Plaintiffs,

      v.                                               No. 2:20-cv-4184-BCW
JOHN R. ASHCROFT, ET AL.,

                   Defendants.


   Motion for Entry of Clerk’s Default as to Defendant Jackson County Election Board

       Plaintiffs request that the Clerk of this Court enter a default as to Defendant Jackson

County Election Board. In support, they state:

             1. Defendant Jackson County Election Board was served with Plaintiffs’ complaint

                and a summons on September 21, 2020. ECF No. 30.

             2. Defendant Jackson County Election Board’s answer or other responsive pleading

                was due on or before October 13, 2020.

             3. Defendant Jackson County Election Board has not filed an answer or other

                responsive pleading, nor has it filed a motion for additional time to file either.

             4. On January 28, 2021, Plaintiffs’ counsel emailed counsel for Defendant Jackson

                County Election Board to inquire about the failure to enter and respond. Counsel

                recently responded that Jackson County Election Board does not intend to enter

                an appearance and understand that it is in default.

             5. “When a party against whom a judgment for affirmative relief is sought has failed



                                                  1

           Case 2:20-cv-04184-BCW Document 108 Filed 02/18/21 Page 1 of 3
              to plead or otherwise defend, and that failure is shown by affidavit or otherwise,

              the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a).

WHEREFORE Plaintiffs respectfully request that the Clerk of the Court enter a default as to

Defendant Jackson County Election Board.

                                                      Respectfully submitted,

                                                      /s/ Anthony E. Rothert_____________
     Naila Awan*                                      Anthony Rothert, #44827
     DĒMOS                                            Jessie Steffan, #64861
     80 Broad Street, Fl 4                            Kayla Deloach, #72424
     New York, NY 10014                               ACLU OF MISSOURI FOUNDATION
     Telephone: (212) 485-6065                        906 Olive Street, Suite 1130
     nawan@demos.org                                  St. Louis, MO 63101
                                                      Telephone: (314) 652-3114
     Ezra Rosenberg*                                  Facsimile: (314) 652-3112
     Ryan Snow*                                       arothert@aclu-mo.org
     LAWYERS’ COMMITTEE FOR CIVIL                     jsteffan@aclu-mo.org
     RIGHTS UNDER LAW                                 kdeloach@aclu-mo.org
     1500 K Street NW
     Suite 900                                        Denise D. Lieberman,* #47013
     Washington, DC 20005                             MISSOURI VOTER PROTECTION
     Telephone: (202) 662-8600                        COALITION
     Facsimile: (202) 783-0857                        6047 Waterman Blvd.
     erosenberg@lawyerscommittee.org                  St. Louis, MO 63112
     rsnow@lawyerscommittee.org                       Telephone: (314) 780-1833
                                                      denise@movpc.org
                                                      denise@deniselieberman.com


                                                      ATTORNEYS FOR PLAINTIFFS

                                                      * Admitted Pro Hac Vice




                                                2

        Case 2:20-cv-04184-BCW Document 108 Filed 02/18/21 Page 2 of 3
                                     Certificate of Service

       A copy of the foregoing was filed electronically and served by operation of the CM/ECF

system on all counsel of record on February 18, 2021. In addition, a copy was mailed to Jackson

County Election Board, 215 West Liberty, Independence, Missouri 64051.


                                    /s/ Anthony E. Rothert




                                               3

        Case 2:20-cv-04184-BCW Document 108 Filed 02/18/21 Page 3 of 3
